EXHIBIT 99.1 Taleo Announces Plan to Acquire Worldwide Compensation Leader in Talent Management to Complete Unified Recruiting, Performance and Compensation Solution Dublin, CA – September 15, 2009 – Taleo (NASDAQ: TLEO), the leading provider of on-demand talent management solutions, today announced it has signed a definitive agreement to acquire strategic partner Worldwide Compensation, Inc. for up to $16 million in cash.With this acquisition, Taleo will extend its unified talent management platform solution for enterprises. In 2008, Taleo made an equity investment in Worldwide Compensation, with an exclusive option to acquire the business. Since then, Taleo and Worldwide Compensation have driven numerous joint customer sales and developed a strong pipeline of interest. In fact, more than one third of Taleo’s Performance Management sales opportunitiesinclude interest in a compensation management solution. Worldwide Compensation’s solutions are in use today with globally distributed companies, including existing Taleo customers such as Con-Way, Children’s Healthcare of Atlanta and Oakley. Organizations need superior talent to meet their business commitments and to compete successfully in a global economy. Worldwide Compensation offers fully integrated global compensation management via a 100% on-demand software solution that enables companies to more seamlessly align and reward critical talent worldwide. It facilitates the localization of total compensation programs while allowing companies to maintain centralized control over its human resource investments. With the acquisition, Taleo will cement its offering of the three critical components for managing a talent-optimized organization: Taleo Recruiting™ to source, assess and acquire employees; Taleo Performance™ to establish goals, create career and succession planning; and now Compensation to establish a true “pay-for-performance” process between corporate objectives and individuals’ contributions. “The requirements for compensation—particularly by global enterprises—are complex and leave no room for error,” said Michael Gregoire, Taleo’s Chairman and CEO. “We are pleased to add best-in-class technology, staff and customers from Worldwide Compensation to enable enterprises with a total talent management solution to achieve greater performance.” "The Taleo partnership has been a great fit for us, our customers and prospects," said John Halloran, CEO and Director of Worldwide Compensation. "This acquisition will marry our synergistic software solutions on one Talent Management platform to ensure maximum return for customers. This is a win-win for the market overall." The acquisition is subject to customary closing conditions, and is expected to be completed in January 2010. About Worldwide Compensation, Inc.
